Exhibit 10.2

SEVENTH AMENDMENT TO WAREHOUSING

CREDIT AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made as of August 26, 2014, by and among WALKER & DUNLOP, LLC
(the “Borrower”), BANK OF AMERICA, N.A., as credit agent (the “Credit Agent”),
and the lenders party hereto (the “Lenders”).

R E C I T A L S

The Borrower, the Credit Agent, and the Lenders are parties to, among other
documents, instruments, and agreements, that certain Warehousing Credit and
Security Agreement dated as of September 4, 2012 (as amended, supplemented, or
otherwise modified to the date hereof, the “Loan Agreement”). Capitalized terms
used in this Amendment without definition have the meanings specified therefor
in the Loan Agreement.

The Borrower, the Credit Agent and the Lenders desire to amend the Loan
Agreement on and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements of the parties set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. Effective on the Effective Date (as hereafter defined), the Loan
Agreement is hereby amended as follows:

Clause (a) of Section 1.3 is hereby amended by replacing the date “ September 2,
2014” where it appears therein with the date “November 3, 2014.”

2. Acknowledgments by Borrower. The Borrower acknowledges, confirms and agrees
that:

(a) This Amendment and the Amendment Fee Letters (as hereafter defined) are Loan
Documents. From and after the Effective Date, all references to the Loan
Agreement in any Loan Document shall be to the Loan Agreement as amended by this
Amendment and as it from time to time hereafter may be amended, supplemented,
restated, or otherwise modified.

(b) Except as provided herein, the terms and conditions of the Loan Agreement
and the other Loan Documents remain in full force and effect, and the Borrower
hereby (x) ratifies, confirms and reaffirms all and singular of the terms and
conditions of the Loan Agreement and the other Loan Documents, and
(y) represents and warrants that:

(i) No Default or Event of Default exists as of the date the Borrower executes
this Amendment, nor will a Default or Event of Default exist as of the Effective
Date.



--------------------------------------------------------------------------------

(ii) The representations and warranties made by the Borrower in the Loan
Agreement and the other Loan Documents are true and correct as of the date
hereof, and will be true and correct as of the Effective Date, except as to
(A) matters which speak to a specific date, and (B) changes in the ordinary
course to the extent permitted and contemplated by the Loan Agreement.

(iii) The Borrower has the power and authority and legal right to execute,
deliver and perform the Amendment Documents (as hereafter defined), has taken
all necessary action to authorize the execution, delivery, and performance of
the Amendment Documents, and the person executing and delivering the Amendment
Documents on behalf of the Borrower is and will be duly authorized to do so.

(iv) Each Amendment Document has been or will be duly executed and delivered by
the Borrower, and constitutes or will constitute the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to the effect of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.

(c) In addition to all other expense payment and reimbursement obligations of
the Borrower under the Loan Agreement and other Loan Documents, the Borrower
will, promptly following the receipt of an appropriate invoice therefor, pay or
reimburse the Credit Agent and each Lender for all of their respective
reasonable out of pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses and disbursements) incurred in
connection with the preparation of this Amendment and any other documents in
connection herewith, the matters addressed in and contemplated by, this
Amendment, and any prior matters involving the Loan.

(d) The Borrower does not have any offsets, defenses, claims, counterclaims or
causes of action of any kind or nature against the Credit Agent or any Lender
with respect to any of its liabilities and obligations to the Credit Agent or
any Lender, and, in any event, the Borrower specifically waives, releases, and
forever relinquishes all claims, demands, obligations, liabilities, and causes
of action of whatever kind or nature, whether known or unknown, which it has or
may have, from the beginning of the world to both the date hereof and the
Effective Date, against the Credit Agent, or any Lender or their respective
current or former Affiliates, officers, directors, employees, agents, attorneys,
independent contractors, and predecessors, together with their successors and
assigns, directly or indirectly arising out of or based upon any matter related
to the Loan, the Obligations, the Loan Agreement, any other Loan Documents, or
the administration thereof.

 

-2-



--------------------------------------------------------------------------------

3. Conditions Precedent. This Amendment shall be effective upon the satisfaction
by the Borrower of, or written waiver by the Credit Agent and the Lenders of,
the following conditions, and any other conditions set forth in this Amendment
(with the date, if at all, by which such conditions have been satisfied or
waived being referred to herein as, the “Effective Date”):

(a) Delivery by the Borrower to the Credit Agent and each Lender of the
following:

(i) This Amendment, duly executed by the Borrower, the Credit Agent and each
Lender.

(ii) Such certificates of resolutions or other actions, incumbency certificates
and/or other certificates of an authorized officer of the Borrower as the Credit
Agent may require evidencing (A) the authority of the Borrower to enter into
this Amendment, the Fee Letters, and any other documents to be executed and
delivered in connection herewith (collectively, the “Amendment Documents”) , and
(B) the identity, authority and capacity of each officer of the Borrower
authorized to act on its behalf in connection with this Amendment and the other
Loan Documents.

(iii) Fee letters (the “Amendment Fee Letters”) setting forth certain fees to be
paid by the Borrower, duly executed by the Borrower and the Credit Agent.

(b) The Borrower shall have paid to the Credit Agent all fees due on or before
the Effective Date pursuant to the Amendment Fee Letters.

(c) No Default or Event of Default shall have occurred and be continuing, or
will be caused by or result from the Borrower’s execution and delivery of this
Amendment and the documents, instruments, and agreements related hereto, or the
performance by the Borrower of its obligations thereunder.

(d) The representations and warranties of the Borrower contained in this
Amendment or in any other Amendment Document (i) shall have been true and
correct in all material respects on the date that such representations and
warranties were made (except for those which expressly relate to an earlier
date, which shall be true and correct as of such earlier date), and (ii) shall
be true and correct in all material respects on the Effective Date as if made on
and as of such date (except for those which expressly relate to an earlier date,
which shall be true and correct as of such earlier date).

4. Miscellaneous.

(a) This Amendment shall be governed in accordance with the internal laws of the
Commonwealth of Massachusetts (without regard to conflict of laws principles) as
an instrument under seal.

 

-3-



--------------------------------------------------------------------------------

(b) This Amendment may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument. Signatures transmitted
electronically (including by fax or e-mail) shall have the same legal effect as
originals, but each party nevertheless shall deliver originally signed
counterparts of this Amendment to each other party, upon request.

(c) This Amendment constitutes the complete agreement among the Borrower, the
Credit Agent, and the Lenders with respect to the subject matter of this
Amendment and supersedes all prior agreements and understanding relating to the
subject matter of this Amendment, and may not be modified, altered, or amended
except in accordance with the Loan Agreement.

(d) Time is of the essence with respect to all aspects of this Amendment.

[Remainder of page intentionally left blank]

 

-4-



--------------------------------------------------------------------------------

Executed as a sealed instrument as of the date first above written.

 

WALKER & DUNLOP, LLC By:       /s/ Stephen P. Theobald Name:       Stephen P.
Theobald Title:       EVP, CFO & Treasurer

 

BANK OF AMERICA, N.A., as Credit Agent and a

Lender

By:       /s/ Jane E. Huntington Name:       Jane E. Huntington Title:      
Senior Vice President

 

TD BANK, N.A., as a Lender

By:       /s/ Richard F. Hay Name:       Richard F. Hay Title:       Vice
President

[Signature page to Seventh Amendment Warehousing Credit and Security Agreement]